Citation Nr: 0504459	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-18 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for otosclerosis, claimed 
as bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In September 2002 the RO 
denied entitlement to service connection for otosclerosis 
claimed as bilateral hearing loss.  


REMAND

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in July 2003, the appellant 
indicated that he desired to have a videoconference hearing 
before the BVA, and the veteran was afforded such a hearing 
in June 2004.  Unfortunately, the Board was unable to obtain 
a transcript of the hearing because of an equipment failure.

It is provided that in such circumstances an appellant may 
request another hearing and in November 2004 the Board sent 
the veteran a letter explaining the circumstances and 
affording him an opportunity for another hearing.  In January 
2005, the Board received his request for another 
videoconference hearing.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The appellant should be scheduled to 
appear at a videoconference hearing 
before a Veterans Law Judge as soon as it 
may be feasible.  The representative at 
the RO should be afforded an opportunity 
to review the claims folder in advance of 
the hearing.  Notice should be sent to 
the appellant and his representative, a 
copy of which should be associated with 
the claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing (or any other 
type of hearing before the Board), then 
he should indicate this in writing and 
it, too, should be documented in his 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



